DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for the enrichment of a mixture of graphene nanoplatelets comprising: initially producing the graphene nanoplatelets (GNPs) from raw graphene material by at least one high-energy milling, ball milling, thermal, chemical and microwave exfoliation; using a series of sieves to separate the GNPs into fraction based upon lateral particle size range; introducing GNPs of a fraction, including various sizes within the lateral particle size range into a separation column; increasing the content of relatively smaller sizes of the GNPs within an expansion chamber of the separation column by regulating the flow of the medium through the separation column; reducing a velocity of the medium within the expansion chamber so that relatively heavier GNPs, of the relatively smaller sized GNPs, therein settle on a bottom thereof; and collecting the resulting GNPs with desired sizes. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655